Exhibit 10.10

PR-M Non-Bonus Assumption Agreement

LOGO [g51034g43g49.jpg]

THIS ASSUMPTION AGREEMENT (the “Agreement”) is executed as of the 1st day of
December, 2009 (“Execution Date”) by and between Homeowners Choice Property &
Casualty Insurance Company, a Florida licensed and authorized insurance company
(“Insurer”); and Citizens Property Insurance Corporation, an entity created by
the Legislature of the State of Florida pursuant to Subsection 627.351(6), and
any successor entity (“CITIZENS”).

RECITALS

WHEREAS, Insurer and CITIZENS desire, pursuant to this Agreement, to have the
Insurer remove up to a maximum of 60,000 Policies by Assumption from CITIZENS in
accordance with the terms and conditions of this Agreement.

WHEREAS, CITIZENS desires to allow qualifying insurers to participate in the
Program and remove policies from CITIZENS;

WHEREAS, Insurer has made application to CITIZENS to participate in the Program;
and

WHEREAS, the Office of Insurance Regulation (“OIR”) has issued a Consent Order
to this Insurer approving its Depopulation Plan.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the Parties hereto do covenant and agree as follows:

DEFINITIONS

For purposes of this Agreement:

A. “Aggregate Losses” shall mean those losses which include, but are not limited
to, compensatory, punitive, bad faith and other damages arising from, and all
loss adjustment expenses relating to, the adjustment or defense of any and all
claims with respect to losses on policies of insurance of Citizens or Issuer.

B. “Assumed Premium” shall mean Initial Assumed Premium as adjusted by a monthly
remittance and bordereau process developed by the Insurer and CITIZENS to
account for policy cancellations, return premiums, policyholder requested
coverage changes, and Returned Policies after the Assumption Date, with the
positive and negative adjustments.

 

1



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

C. “Assumption” shall mean the transference of risks from CITIZENS to the
Insurer on a Removed Policy, whereby the Insurer is deemed to have directly
issued the Removed Policy as provided in subparagraph (p)6 of Subsection
627.351(6) (as added by Chapter 2007-1 Laws of Florida).

D. “Assumption Date” shall mean that date upon which the Assumption of a Removed
Policy occurs.

E. “Assumption Procedures” shall mean those procedures applicable to the
depopulation of CITIZENS policies under subparagraphs (p) 3-6 of Subsection
627.351 (6), Section 627.3511, and Section 627.3517, Florida Statutes, and this
Agreement, as set forth in Exhibit D attached hereto.

F. “Ceding Commission Rate” shall be as defined in Exhibit B attached hereto.

G. “Independent Auditor” shall mean a certified public accountant or certified
public accounting firm, licensed in the State of Florida, to perform
professional auditing services and who is without bias with respect to the
outcome of the audit services and with respect to the Insurer.

H. “Initial Assumed Premium” shall mean Written Premium, less the Written
Premium earned by CITIZENS with respect to the Removed Policies as of the
respective Assumption Dates of such policies.

I. “Initial Notice” shall mean a notice, in substantially form attached as
Exhibit F (this is not included), mailed to a policyholders more than thirty
days prior to the Assumption Date of a Tagged Policy.

J. “Office” shall mean the Florida Office of Insurance Regulation.

K. “Parties” shall mean the Insurer and CITIZENS.

L “Plan” shall mean the Plan of Operation of CITIZENS, as amended.

M. “Rejected Policy” shall mean any Tagged Policy the offer of which has been
rejected by a policyholder as provided in section 3.E. of this Agreement.

N. “Replacement Policy” shall mean a policy offered or issued by Insurer on its
own policy forms, to take effect upon the expiration or cancellation of a
Removed Policy.

O. “Removed Policy or “Removed Policies” shall mean a CITIZENS Policy that is
assumed by the Insurer under this Agreement and is not a Rejected Policy.

P. “Program” shall mean any program for the depopulation of policies by
assumption or other take-out as approved by CITIZENS and the Office pursuant to
subparagraph (p)3-6 of Subsection 627.351(6).

 

2



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

Q. “Returned Policy” shall mean a Removed Policy that is returned to Citizens as
provided in section 3.F. of this Agreement.

R. “Subsection 627.351(6)” shall mean subsection 627.351(6), Florida Statutes
(2006), which is Citizens’ enabling statute.

S. “Tagged Policies” shall mean the Policies identified by CITIZENS policy
number and expiration date on Exhibit A or any supplement thereto.

T. “Written Premium” shall mean the gross written premium of CITIZENS on the
Removed Policies, less policy cancellation and return premiums, as of the
respective Assumption Dates of such polices. Written Premium shall not include
fees or surcharges invoiced for collection by CITIZENS on the Policies,
including a(n) (i) market equalization surcharge, (ii) CITIZENS policyholder
surcharge, (iii) nonhomestead policyholder assessment, (iv) Citizens additional
policyholder assessment, (v) regular assessment, (vi) emergency assessment,
(vii) tax-exempt surcharge, (viii) reinsurance or catastrophe financing
surcharge, or (ix) other fees, taxes, assessments, or surcharges imposed on
CITIZENS policyholders as determined by CITIZENS.

TERMS AND CONDITIONS

1. Term of this Agreement. This Agreement shall terminate 18 months from the
date it is signed. No Assumptions may occur after the Agreement terminates.

2. Agreement to Remove Policies.

A. The Insurer and CITIZENS shall, prior to an Assumption Date, agree upon those
Tagged Policies eligible to be removed under the Program by the Insurer on the
Assumption Date and shall set forth those Policies by CITIZENS policy number and
expiration date on Exhibit A or any supplement thereto, which Exhibit A or
supplement shall be attached hereto and made a part hereof by reference.

B. Pursuant to this Agreement and the Assumption Procedures, the Insurer shall
remove by Assumption all of the Tagged Policies set forth on Exhibit A or
supplements thereto, if available for removal on the Assumption Date pursuant to
this Agreement and as approved by the Office.

3. Terms of Assumption.

A. Liabilities.

(i) With respect to a Removed Policy, the Insurer is liable and obligated to pay
all Aggregate Losses occurring on or after 12:01 A.M. Eastern Standard Time on
the Assumption Date of a Removed Policy and CITIZENS has no obligation or
liability with respect to such Aggregate Losses.

(ii) The Insurer, in addition, agrees to assume and undertake all other
obligations with respect to the Removed Policies in the manner provided herein.
Such obligations include, but are not limited to, accepting that the policy as
written, and assumed, may not accurately reflect the risk.

 

3



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

(iii) CITIZENS shall remain liable for all Aggregate Losses for the Removed
Policies occurring prior to the Assumption Date, and all Aggregate Losses for
the Rejected Policies and the Returned Policies, and the Insurer shall have no
responsibility with respect to such losses.

(iv) The Insurer shall comply with all applicable Assumption Procedures.

B. Notices.

(i) The cost of any notice and ancillary documentation to current CITIZENS
policyholders to effectuate Assumption of the Policies shall be borne equally by
the Parties, except that the cost of the Initial Notice shall be borne solely by
the Insurer. If CITIZENS bears the cost for any expenditures, the Insurer agrees
that its portion of such costs may be withheld from any Assumed Premium paid to
Insurer by CITIZENS pursuant to this Agreement or any amendments or addenda to
this Agreement. In the event CITIZENS, for whatever reason, does not withhold
the Insurer’s portion of such cost from any Assumed Premium paid to Insurer,
Insurer agrees to pay said sum to CITIZENS within thirty (30) days of its
receipt of a billing statement from CITIZENS.

(ii) The parties shall coordinate the mailing of any documentation or notices
required by this Agreement.

C. Assumed Premium.

(i) CITIZENS shall pay by wire transfer to the Insurer the Assumed Premium
multiplied by 1.000 minus the applicable Ceding Commission Rate on or before the
20th day following the Assumption Date. Any subsequent amounts due to or from
CITIZENS as a result of the monthly remittance and bordereau process shall be
remitted to the appropriate Party net of Ceding Commission within ten (10) days
following the end of each month without interest.

D. Servicing of Policies. Commencing on the Assumption date of a Removed Policy:

(i) Until a Removed Policy is renewed onto an Insurers policy form, on behalf of
the Insurer, CITIZENS shall process endorsements and cancellations and provide
other policy services with respect to the Removed Policy. The consideration for
services to be performed by CITIZENS on behalf of the Insurer is specifically
encompassed in the Ceding Commission Rate referenced in Exhibit B attached
hereto.

(ii) The Insurer is responsible for offering and processing offers of renewal
coverage with respect to its Replacement Policies, utilizing its approved rates
and forms. Insurer is responsible for all policyholder services with respect to
its Replacement Policies.

E. Rejected Policies.

The parties acknowledge that policyholders of Tagged Policies have the right to
reject Insurer’s offer of coverage and to remain policyholders of Citizens.
Accordingly, Insurer shall mail to the policyholders the Initial Notice
disclosing such right. After the mailing of the Initial Notice, and prior to the
Assumption Date, the Insurer shall be responsible for obtaining written
confirmation from any Policyholder requesting that their Policy not be removed
from CITIZENS. Such information shall be remitted to CITIZENS in an electronic
format acceptable to CITIZENS.

 

4



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

F. Returned Policies.

Any policyholder under a Removed Policy may return to CITIZENS within thirty
days after the Assumption Date and shall be reinstated by CITIZENS. The insurer
shall process all such received policyholder requests to return to CITIZENS and
forward such requests, along with the appropriate unearned premium attributable
to the Returned Policy, on a monthly basis to CITIZENS in an electronic format
acceptable to CITIZENS. After the thirty-day period following an Assumption
Date, but prior to the date on which they are renewed onto a Replacement Policy
issued by the Insurer, any assumed policyholder that elects to return to
CITIZENS may cancel their Policy with the Insurer, and may make application to
CITIZENS for a new Policy, and shall be accepted for coverage by CITIZENS if
otherwise eligible.

G. Claims Servicing.

(i) CITIZENS is solely responsible for the servicing of claims for losses
occurring (a) prior to the Assumption Date under a Removed Policy, (b) at any
time under a Rejected Policy, and (c) at any time under a Returned Policy.

(ii) Insurer is solely responsible for the servicing of claims for losses
occurring on or after an Assumption Date under a Removed Policy. CITIZENS shall
have no responsibility for payment of losses or loss adjustment expenses or for
the servicing of claims with respect to losses occurring under any Removed
Policy on or after the Assumption Date.

(iii) CITIZENS agrees that in instances where the sharing of information will
facilitate the resolution of a claim which has occurred after the Assumption
Date, and in accordance with applicable state and federal laws, it will share
prior claims, underwriting and other information with the Insurer. CITIZENS
reserves the right at any time to deny access to any and all such information or
to seek the permission of the Policyholder for release of such information.
Insurer agrees to treat all information provided to them as confidential and
certifies that all such information provided to them by CITIZENS shall be used
strictly to adjust a claim and for no other purpose.

(iv) With regard to losses occurring on Removed Policies after the Assumption
Date, CITIZENS shall give notice promptly to the Insurer of any claim by a third
party or the commencement of any legal proceedings against CITIZENS with respect
to such claim. The Insurer shall have the exclusive right to control the contest
and defense for any such claim incurred or litigation initiated as of the
Assumption Date. The liability of the Insurer under the Removed Policies shall
always follow that of CITIZENS, and any error or omission of CITIZENS or its
agents shall in no way relieve the Insurer of its liability or obligations in
respect of the matters affected by such errors or omissions, it being understood
and agreed that the Insurer shall follow and share the same fortune as CITIZENS
under all circumstances.

(v) CITIZENS agrees to assign to the Insurer any and all salvage and subrogation
rights arising with respect to losses occurring on or after an Assumption Date,
which CITIZENS may have with respect to the Removed Policies.

 

5



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

H. Conditions to Closing.

The following conditions must be met prior to an Assumption Date:

(i) Approval by the Office of an Assumption by issuance of a Consent Order or
letter, which Consent Order or letter shall be attached hereto as Exhibit C.

(ii) Satisfactory compliance with all requirements of CITIZENS for participation
in the Assumption.

(iii) The mailing, more than thirty days in advance of the Assumption Date, of
the Initial Notice to each putative Policyholder of a Tagged Policy.

I. Implementation.

(i) The parties hereto acknowledge that, pursuant to all applicable laws and
this Agreement, CITIZENS will use its sole judgment and discretion in
implementing the Assumption Procedures for participating Insurers.

(ii) Should the parties fail to agree on the Tagged Policies to be set forth on
Exhibit A, no obligation shall be created pursuant to this Agreement.

(iii) The Insurer and CITIZENS agree to allow the Insurer to supplement Exhibit
A from time to time with lists of additional Tagged Policies, but such
additional Tagged Policies must be designated and assumed by the Insurer not
later than eighteen (18) months from the initial Assumption Date. All
Assumptions for each supplement to Exhibit A (e.g., Exhibit A-1, A-2, etc.)
shall be in accordance with the terms and provisions of this Agreement and the
Assumption Procedures. The Policies so identified in any such supplement to
Exhibit A shall be treated as Removed Policies as of the date of their
Assumption for the purposes of this Agreement. All such supplements to this
Agreement shall be executed in writing by the Parties to effectuate and document
such additional Assumptions.

(iv) CITIZENS shall not enter into an agreement with any other insurer for the
removal of the Tagged Policies unless such policies are not removed by the
Insurer in accordance with the terms and provisions of this Agreement, or are
Rejected Policies or Returned Policies or are written new by Citizens after
their removal by Insurer.

4. Conditions of Assumption.

A. The Insurer shall remove the Removed Policies by Assumption in accordance
with this Agreement and the Assumption Procedures and shall offer to renew the
Insurer’s Replacement Policy for a period of three (3) years subsequent to the
expiration of the Removed Policy. During the aforenoted period, the Insurer’s
renewals of the Replacement Policy shall be at the Insurer’s approved rates and
on substantially similar terms or on such forms and rates as approved by the
Office. No such Policy may be cancelled or nonrenewed by the Insurer during this
period except for nonpayment of premium or in accordance with the provisions of
the Consent Order attached as Exhibit C.

 

6



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

B. CITIZENS shall provide, or has provided, to the Insurer, by electronic data
transfer, or by such other means as is acceptable to CITIZENS, relevant
information regarding the Tagged Policies available for assumption. The Insurer
understands that CITIZENS cannot guarantee the reliability and accuracy of this
data and the Insurer agrees that policies will not be cancelled upon discovery
that this information was not accurate, unless such inaccuracy amounts to a
material misrepresentation or fraud on behalf of the insured.

C. The Insurer understands that CITIZENS makes no guarantee that a Tagged Policy
will be available for removal on the Assumption Date.

D. Thirty-six (36) months after the first Assumption Date, the Insurer shall
provide to CITIZENS an Independent Auditor’s report performed in accordance with
the instructions provided in the Audit Scope attached hereto and incorporated
herein by reference as Exhibit E. At a minimum the Audit shall contain all
pertinent data to verify the satisfactory completion of the Insurer’s
performance pursuant to this agreement. Prior to commencing work, the
Independent Auditor shall be approved by CITIZENS, which approval shall not be
unreasonably withheld. All expenses of the Independent Auditor shall be paid by
the Insurer. At the beginning of the Audit CITIZENS shall provide the approved
auditor the procedures to be followed in meeting the requirements of Exhibit E.

E. The Insurer agrees that as of the Assumption Date, no bonus, incentive plan,
or consideration beyond the assumed premium will be paid by CITIZENS for the
Insurer’s removal of Removed Policies.

F. By signing this Agreement, Insurer certifies that its assumption of policies
complies with Section 627.3517, Florida Statutes. It is the Insurer’s sole
responsibility to contact all agents involved with the Tagged Policies in order
to obtain their permission to include those particular policies in the
Assumption.

5. Office Oversight. CITIZENS shall provide a fully executed copy of this
Agreement to the Office. The Insurer shall respond to any requests for
information by the Office regarding the proposal or this Agreement. The Insurer
and CITIZENS are, and shall remain, subject to all applicable laws of the State
of Florida and the supervision, rules, regulations and orders of the Office.

6. Right of Audit. CITIZENS or its representatives, upon reasonable advance
written notice, shall be entitled to audit, at its own cost and expense, the
relevant books and records of the Insurer during normal business hours to
confirm the Insurer’s compliance with the terms and conditions of this
Agreement,

7. Indemnification. Insurer shall indemnify CITIZENS, its Board of Governors,
officers, agents and employees (“CITIZENS Indemnitees”) against any costs,
expenses (including reasonable counsel fees and costs of litigation), claims,
demands, actions, losses or liabilities that CITIZENS Indemnitees may suffer or
that may be asserted or claimed against CITIZENS Indemnitees, caused by or
arising directly out of any breach of this Agreement by the Insurer or Insurer’s
Assumption of Removed Policies.

 

7



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

8. Insurer’s Continuing Status. The Insurer, during the period of this
Agreement, shall remain duly licensed and authorized to transact property and
casualty insurance business in the State of Florida and the lines of insurance
applicable to Removed Policies and Replacement Policies.

9. Breach, Default, Cure, Termination and Other Remedies.

A. Events of Default. A default under this Agreement occurs in the event of any
material breach of an obligation, representation or undertaking of a party as
set forth in this Agreement, including without limitation:

(i) (a) Insurer fails to maintain its authority and licensing to conduct its
business as provided in Section 8 of this Agreement; or

(b) Insurer becomes subject to an adverse finding or an order of supervision,
rehabilitation, or liquidation pursuant to Chapter 631, Florida Statutes; or

(c) The issuance of any other order of the Office or a court of competent
jurisdiction that in any material form or manner limits or constrains the
ability of the Insurer to engage in the business of property and casualty
insurance, which results in the Insurer canceling or nonrenewing Removed
Policies or Replaced Policies, other than the initial Consent Order issued by
the Office in connection with this Agreement.

(d) No notice or curative period is required for a material breach occurring
pursuant to this Section (i).

(ii) Insurer’s assumption of Tagged Policies, Replacement Policies, or Removed
Policies at unapproved rates within one year of the Assumption Date.

(iii) The Insurer’s cancellation or non-renewal of a Removed Policy for an
invalid reason. For purposes of this paragraph, an “invalid reason” shall be a
cancellation of non-renewal not authorized by the terms of this Agreement or by
the Consent Order attached as Exhibit C.

(iv) The Insurer fails to materially comply with Section 627.3517, Florida
Statutes. In addition to any other remedies provided in this Agreement, if
Section 627.3516 is violated, Insurer will be liable for any costs associated
with CITIZENS re-assuming any Removed Policies, if Citizens in its sole
discretion determines to do so. In addition, Insurer will be assessed a monetary
penalty in the amount of $1000.00 per Policy far every Policy assumed without
the permission of the agent, if Insurer fails to cure under the provision of
Paragraph 9.B.

B. Cure. In the event of a default that may be cured, the non-defaulting party
shall give the defaulting party written notice of the material breach or
default. Failure of the defaulting party to cure the material breach or default
within fifteen (15) days of the receipt of the written notice as herein provided
shall constitute and be deemed a material breach and default of this Agreement
unless the material breach or default is not capable of being cured within such
period of time, and the defaulting party has commenced good faith efforts to
cure such material breach or default within fifteen (15) days, and thereafter
continues in good faith to diligently pursue curing until the material breach or
default is cured to the reasonable satisfaction of the non-breaching party.

 

8



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

C. Termination and Other Remedies. Should the Insurer materially breach or
default in any obligation as set forth in this Agreement and not timely cure
such material default and breach as set forth in this section, CITIZENS may in
its sole discretion, take any or all of the follow actions;

(i) Terminate this Agreement or declare this Agreement canceled or void.

(ii) Prohibit Insurer from further assumption of policies pursuant to this
Agreement or any future agreement.

(iii) Notify the Office of the violation of the Agreement and request that the
Office take appropriate administrative action.

(iv) Forfeiture of up to the entire amount of any escrowed bonus instituted
pursuant to Paragraph 4.E., which shall be set forth in detail in any addendum
negotiated pursuant to Paragraph 4.E.

(v) In addition to any rights and remedies set forth in this Agreement, the
non-defaulting party shall have all rights and remedies available at law and/or
equity, including, but not being limited to, the right to specific performance,
damages or injunctive relief.

D. Removed Policies. Notwithstanding any breach of this Agreement, the Insurer
shall remain responsible for Removed Policies unless and until a judicial
determination is rendered relieving, altering or limiting Insurer’s
responsibility.

10. Attorney’s Fees. If either of the parties hereto shall bring a Court action
alleging material breach of this Agreement or seeking to enforce, rescind,
renounce, declare void or terminate this Agreement or any provisions thereof,
the prevailing party shall be entitled to recover all of its legal expenses,
including reasonable attorney’s fees and costs (including attorney’s fees and
costs for any appeals taken), and to have the same awarded as part of the
judgment in the proceeding in which such legal expenses and attorney’s fees and
costs were incurred.

11. Benefits. This Agreement shall be binding upon the parties, their heirs,
legal representatives, successors and assigns.

12. Captions. The paragraph captions as to contents of the particular paragraphs
herein are inserted only for convenience and are in no way to be construed as
part of this Agreement or as a limitation of the scope of the particular
paragraph in which they are referred.

13. Construction of Agreement. Words of a gender used in this Agreement shall be
held to include any other gender, and words in a singular number shall be held
to include the plural, when the sentence so requires.

14. Entire Agreement. This Agreement contains all of the oral and/or previously
written agreements, representations, and arrangements between the parties hereto
concerning the Program, and all rights which the respective parties may have had
under any prior written or oral agreements are hereby canceled and terminated,
and all parties agree that there are no representations or warranties other than
those set forth herein.

 

9



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

15. Florida Law and jurisdiction. It is acknowledged that this Agreement was
executed in and shall be construed and governed in accordance with the laws of
the State of Florida and the rules, orders and regulations of the Office in
effect at the time of the execution of this Agreement. In the event of any
conflict between such laws, rules, orders and regulations and Subsection
627.351(6), the provisions of that Subsection govern, If any legal action is
filed pursuant to this agreement such action must be filed in a court of
competent jurisdiction in Leon County Florida.

16. Assignment. The Insurer may not assign or transfer this Agreement, or any
benefit or right under this Agreement without Citizens’ prior written consent.
Any change in control or ownership is deemed a transfer of this Agreement
requiring Citizens’ written consent.

17. Invalidation. In the event any provision of this Agreement is determined to
be invalid by a court of competent jurisdiction, the remaining provisions of
this Agreement remain in full force and effect.

18. No Intermediary. The Insurer represents and warrants that it has not, and
CITIZENS represents and warrants that it has not, incurred an obligation to make
payment of any fees to any intermediary with respect to the obligations afforded
under this Agreement.

19. Modification. No change or modification of this Agreement shall be valid
unless the same shall be in writing and signed by all of the parties hereto and
not disapproved by the Office.

20. Notices. Any and all notices, designations, consents, offers, acceptances,
or any other communications provided for herein shall be given in writing, by
hand delivery, by overnight mail, by registered or certified mail, or by
facsimile transmission and shall be addressed as follows:

 

Notice to Insurer:      

Mr. F.X. McCahill

President & CEO

Homeowners Choice Property & Casualty Insurance Company

2340 Drew Street, Suite 200

Clearwater, FL 33765

772-204-9394

Notice to CITIZENS:      

Mr. Scott Wallace

President/CEO and Executive Director

CITIZENS Property Insurance Corporation

101 North Monroe Street, Suite 1000

Tallahassee, Florida 32301

(850) 513-3780

 

10



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

Notices sent by hand delivery shall be deemed delivered on the date of hand
delivery. Notices sent by overnight insurer shall be deemed delivered on the
next business day after being placed into the hands of the overnight Insurer.
Notices sent by registered or certified mail shall be deemed delivered on the
third business day after being deposited into the post office. Notices sent by
facsimile transmission shall be deemed to be delivered on the day when sent if
sent prior to 4:30 p.m. (the time being determined by the time zone of the
recipient) otherwise they shall be deemed delivered on the next business day.

21. Parties Represented. The parties acknowledge that each party and its counsel
have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any amendments or exhibits hereto.

22. Survival of Terms. Sections 3, 4, 5, 6, 7, 10, 15, 16,17, and 20 shall
survive the termination of this Agreement.

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
day and year first above set forth.

 

CITIZENS PROPERTY INSURANCE CORPORATION BY:   /s/ Mr. Scott Wallace   Mr. Scott
Wallace   President/CEO and Executive Director INSURER:   Homeowners Choice
Property & Casualty Insurance Company. BY:   /s/ Mr. F.X. McCahill   Mr. F.X.
McCahill   President & CEO

 

11



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

Exhibits:

 

  A. Schedule of Policies

 

  B. Ceding Commission Rate

 

  C. Consent Order

 

  D. Timeline and Requirements for Assumption

 

  E. Audit Scope

 

  F. Initial Notice

 

12



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

EXHIBIT B

Ceding Commission Rate

The contract period to remove policies from CITIZENS will be eighteen
(18) months. Any single assumption in a take-out contract period must remove a
minimum of 2,500 policies or a Total Insured Value (coverages A, B, C & D
combined) of five hundred (500) million dollars. High Risk Account (HRA) and
Personal Lines Account (PR-M) take-outs are exclusive and may not be assumed
simultaneously under a single eighteen (18) month take-out contract.

There are additional incentives for assuming Insurers that remove larger numbers
of eligible policies or TIV from the Personal Lines Account or High Risk
Account. CITIZENS agrees to reduce the ceding commission for all policies in a
take-out if either the minimum number of policies or TIV are assumed. No
agreement may be modified mid-term to change to a different bonus program,
unless specified in the assumption agreement.

Ceding Commission (PR-M)

 

Number of Policies

   Minimum Eligible
Total Insured Value
(TIV)    Ceding
Commission  

Less than 60,000

     N/A    16 % 

60,000 to 74,999

   $ 11 Billion    Reduced to 12 % 

75,000 to 89,999

   $ 14 Billion    Reduced to 9 % 

90,000 and up

   $ 17 Billion    Reduced to 6 % 

Ceding Commission (HRA)

 

Number of Policies

   Minimum Eligible
Total Insured Value
(TIV)    Ceding
Commission  

Less than 35,000

     N/A    16 % 

35,000 to 49,999

   $ 10 Billion    Reduced to 12 % 

50,000 to 79,999

   $ 14 Billion    Reduced to 9 % 

80,000 and up

   $ 22 Billion    Reduced to 6 % 

 

13



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

Ceding Commission (Mobile Home)

 

Number of Policies

   Minimum Eligible
Total Insured Value
(TIV)    Ceding
Commission  

Less than 15,000

   N/A    16 % 

15,000 to 19,999

   N/A    Reduced to 12 % 

20,000 to 29,999

   N/A    Reduced to 9 % 

30,000 and up

   N/A    Reduced to 6 % 

 

14



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

EXHIBIT D

Timeline and Requirements for Assumption

 

  •  

At any point in time, an Insurer may request, for purposes of depopulation and
subject to an appropriate confidentiality agreement, a data file of policies
from CITIZENS. All policies not currently pending cancellation, not set for
non-renewal or tagged for another insurer as described below, will be included
in the data file.

 

  •  

Companies may not be allowed to Depopulate polices in consecutive assumptions.
This is dependent upon the number of participants. This determination is based
on resources, and solely at the discretion of the Depopulation Manager.

At Least 45 Days Before Initial Assumption

 

  •  

The Insurer must provide a Certificate of Authority from the Office, and an
Order or letter from the Office approving the assumption.

 

  •  

The assuming carrier must return an executed Assumption Agreement and an
executed Requirements and Deadline Letter to Citizens.

At Least 40 Days Before Initial Assumption

 

  •  

The assuming carrier’s policy selection and company information for the
assumption notice (i.e. company letterhead with logo, signature, etc.) must be
submitted to Citizens. By submitting this policy selection file, the assuming
carrier is certifying that all associated agents have either been appointed by
the assuming carrier or agreed to have their policies assumed under the
provisions of “Consumer Choice.”

 

  •  

Per Order 94539-08 assuming carriers must submit a list of policies (Access
format) associated with agents that have declined to participate or did not
respond to the assuming carrier (specific to this assumption date). The file
must be submitted to Citizens in Access format and include the Citizens policy
number and policyholders name.

 

  •  

Assuming carriers must provide contact information to be inserted Into a notice
to policyholders whose agents have declined to participate in the assumption
process. This includes legal name, mailing address, and a contact number. Per
Order 94539-08, the notice will provide the policyholder with the offering
Insurer’s contact information and allow the policyholder to contact the carrier
directly to make a determination on their own about the offer of coverage from
the carrier. The assuming carrier must have knowledgeable staff available to
answer the policyholders questions regarding the offer, coverages, etc. and be
ready to write the coverage outside of the assumption process.

At Least 35 Days Before Initial Assumption

 

  •  

The assuming carrier must mail notice at least 35 days prior to the assumption
date giving all policyholders the option to choose not to be assumed (“opt
out”). The notice must be approved by the OIR and Citizens and must be sent to
every policyholder the assuming carrier intends to assume. It Is the assuming
carriers responsibility to collect, retain and report responses from the above
notice. All policyholders who indicate that they do not want to be assumed must
be collected in an Access database (policyholder name and Citizens policy
number).

 

15



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

At Least 6 Days Before Initial Assumptionh5au

 

  •  

The assuming carrier must provide the Access database with the name and
associated Citizens policy number for all policyholders that have chosen not to
be assumed. Citizens will remove those policyholders from the assuming carriers
policy selection file for that assumption date.

 

  •  

Citizens reserves the right to modify any deadline or requirement.

 

16



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

EXHIBIT E

Audit Scope

This Audit Scope provides the directions for the audit which will occur 36
months after the last assumption date. By signing the overall assumption
agreement the Insurer has agreed to abide by the terms of this document.

1. Approximately sixty (60) days prior to the end of the 36-month period
following the date that the Insurer last removed policies under the Non-Bonus
Takeout Program, the Insurer will provide to CITIZENS a computer file
(hereinafter referred to as the “Policy Computer File”) in ACCESS format sorted
by CITIZENS policy number, which contains the following information on each
policy:

 

  a. Complete CITIZENS policy number;

 

  b. Year and month in which policy was removed from CITIZENS;

 

  c. Insurer’s policy number;

 

  d. Policy effective date of the Insurer’s initial policy;

 

  e. Policy expiration date of the Insurer’s initial policy;

 

  f. County of property location;

 

  g. Property address; and

 

  h. Indicate if the policy is in-force, or canceled.

 

  I. For all cancelled policies, the effective date of the cancellation.

2. CITIZENS will select a random sample of 400 policies, hereinafter referred to
as the “Sample Policies”, from the Policy Computer File and provide a list of
the selected policies to the Insurer.

3. The Insurer will select an Independent Auditor subject to the concurrence of
Citizens, which concurrence shall not be unreasonably withheld. The Insurer will
provide its Independent Auditor with the list of the Sample Policies. The
Independent Auditor, at the expense of the Insurer, will conduct agreed-upon
procedures pursuant to this Agreement, and will perform the following:

 

  a. For in force Sample Policies:

 

  1. Verify that there were offers of coverage and policyholder payments; and

 

  2. Verify that the effective date, county and property address are correct;
and

 

  3. Verify that the policy was in-force with no lapse in coverage through the
end of the initial 36-month period.

 

  4. Identify and explain any exceptions.

 

  b. For Sample Policies no longer in force:

 

  1. Verify that there were offers of coverage and policyholder payments; and

 

  2. Verify that the effective date, county, and property address are correct;
and

 

  3. Identify and explain any exceptions; and

 

17



--------------------------------------------------------------------------------

PR-M Non-Bonus Assumption Agreement

 

  4. For Sample Policies no longer in force due to voluntary cancellation by the
insured (including those cancelled for non-payment of premium), review the
policy file for documentation or other data entry, e.g., diary comments, letters
from insured, etc., regarding the cancellation and document the reason(s) for
cancellation and the effective date of the cancellation.

 

  5. For Sample Policies no longer in force due to cancellation by the Insurer
for fraud, i.e., material misrepresentation, review the policy file for
supporting documentation for the cancellation and document the reason(s) for
cancellation and the effective date of the cancellation.

 

  6. Identify any Sample Policies that were cancelled or non-renewed by the
Insurer to reduce the Insurer’s hurricane exposure or for any other reason other
than in 4 and 5, above, and provide the effective date of the cancellation and
reason for cancellation.

4. The Independent Auditor will provide an agreed-upon procedures report
(hereinafter referred to as “Report”) to the Insurer and CITIZENS detailing its
findings on each policy reviewed. The Report will list CITIZENS and Its auditor,
Ernst & Young, as users.

5. CITIZENS will review and verify the Report of the Independent Auditor. Within
10 working days of receipt of the Report, CITIZENS will verify whether the
Report has been prepared in compliance with the agreed-upon procedures set forth
in this Agreement. If the Report is not verified, CITIZENS will advise the
Independent Auditor on how to correct any deficiencies noted’ during the
verification process and may require that additional policies be sampled in
order to validate the findings in the Report.

6. After verification of the Independent Auditor’s Report by Citizens, either
the Insurer or CITIZENS may elect, at its own expense, to expand the review
sample to enhance the accuracy of the data to be used in extrapolating findings
to the entire population. This election may only be made once by each party to
this Agreement. The party making such election must notify the other party of
its intent within 14 days after receipt of notice of verification of the
Independent Auditor’s Report prepared pursuant to Paragraphs 4 and 5, above.

7. The Report shall be referred to the Office.

 

18